Citation Nr: 1803216	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee condition prior to May 19, 2015 and in excess of 40 percent thereafter.

2.  Entitlement to service connection for a right knee condition, to include as secondary to his left knee condition.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back condition.  

4.  Entitlement to service connection for a low back condition, to include as secondary to his left knee condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's fiancée


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2017 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Board notes that the Veteran separately filed a claim for a total rating based on individual unemployability (TDIU) during the course of the appeal for his left knee increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the matter was separately adjudicated by the RO in January 2015 rating decision. Consequently, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.

The issues of entitlement to an increased rating for a left knee condition and service connection for low back and right knee conditions on a direct and secondary basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2005, the RO denied the claim of service connection for a low back condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the March 2005 decision raises a reasonable possibility of substantiating the claim for service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision that denied service connection for a low back condition is final.  38 U.S.C. § 7104, 7105 (2012); 20.1100 (2017).

2.  New and material evidence has been received, and the claim of service connection for a low back condition is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2005 rating decision, the RO denied service connection for the Veteran's low back condition, finding that there was no link between the Veteran's current diagnosis and service.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C. §§ 7104 (b), 7105(c); 38 C.F.R. § 3.156(b).

Since the last final denial on this issue, the Veteran now argues that his low back condition is secondary to his service-connected left knee condition.  Pertinently, he testified during his August 2017 Board hearing that private spine center doctors told him that his low back condition is related to service, despite his post-service lifting injury.  Further, several VA treating physicians told him that his low back condition is etiologically related to his left knee condition.  Here, the evidence suggests a possible link between his low back condition and service and his left knee condition.  Presuming the credibility of this evidence for the purposes of reopening, the Board finds that new and material evidence has been presented to reopen the claim for service connection for a low back condition; to this extent, the appeal is granted.


ORDER

The previously denied claim of service connection for a low back condition is reopened on the basis of new and material evidence.

REMAND

Further development is required prior to adjudication of the Veteran's left knee increased rating claim and right knee and low back service connection claims, as detailed immediately below.

An updated VA left knee examination is required.  During the Veteran's August 2017 Board hearing, his representative challenged the adequacy of his most recent March 2016 VA left knee examination due to a failure to document certain range of motion test results.  See 2017 Board hearing transcript, pg. 4-5 of 43.  Indeed, the Board finds the March 2016 VA examination does not indicate that range of motion testing of the Veteran's left knee was performed in both active, passive, weight and non-weight bearing as required under 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).   

An updated VA right knee etiological medical opinion is required in light of conflicting evidence and recent August 2017 Board hearing testimony.  Conflicting VA contract medical opinions on a secondary basis were provided in June 2011 and November 2016.  Thereafter, the Veteran testified that two VA treating physicians verbally, and as written in the record, have provided statements linking his right knee to his service-connected left knee condition due to his change in station.  See hearing transcript pg. 28-27 of 43.  Although corresponding treatment records do not appear to contain such notations of a link, the Veteran is nevertheless competent to report what doctors told him.  Further, no VA medical opinion on a direct basis has been obtained and the Veteran provided competent testimony of an undocumented 1984 basketball injury to his right knee that resulted in sick call treatment with Tylenol and ice and continued pain since.  His fiancée testified of observed symptoms since 1990.  


VA must make attempts to obtain private treatment records and an updated VA spine examination in light of August 2017 Board hearing testimony.  Currently, the record contains a November 2016 VA negative nexus opinion on a secondary basis.  Since then the Veteran has identified outstanding private treatment records relevant to his low back claim.  Further, he reports that these identified private providers related his low back condition to service and two treating VA physicians related his low back condition to his left knee condition.  See hearing transcript, pgs. 30-33, 40 of 43.  Finally, no VA medical opinion on a direct basis has been obtained and the Veteran provided competent testimony of an October 1984 low back football injury that resulted in sick call treatment with Tylenol and continued pain since.  His fiancée testified of observed symptoms since 1990.  

Attempts must be made to obtain any outstanding Social Security Administration (SSA) records relevant to any of the Veteran's claims.  See VA records dated March 24, 2014 (SSA disability income reported).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records, to the extent possible, including those from the Hampton VAMC beyond February 2016 and The Chesapeake Spine Center. 

2.  Obtain any relevant Social Security Administration Disability records.  


3.  After the above development has been completed, schedule the Veteran for an updated VA knee examination.  All indicated tests and studies should be undertaken.  

For the left knee condition, in consideration of both lay and medical evidence of record, the examiner is asked to describe the nature and extent of the disability, including all functional impairment and any impact on occupational functioning. 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  
c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

For the right knee condition, the examiner is asked to indicate whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's right knee condition:

(a) began during, or is otherwise etiologically related to, his active duty service, including his competent report of a 1984 basketball injury and associated onset and continuance of pain.  Please explain why or why not; 

(b) is either (i) caused by or (ii) worsened beyond the natural progression (aggravated ) by his left knee condition, including his assertions of a change in station and that his 2004 fall was due to his left knee.  Please explain why or why not.  

The Board notes the Veteran's post-service knee injuries from approximately September 2003 and February 2004 and his fiancée's contentions of observed knee symptoms from 1990 to present.  

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.  

4.  After the development in #1 and #2 has been completed, schedule the Veteran for a VA spine examination.  All indicated tests and studies should be undertaken.  

Based on a review of the claims file, including lay and medical evidence, the examiner is asked to indicate whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's low back condition:

(a) began during, or is otherwise etiologically related to, his active duty service, including his report of an October 1984 football injury with an associated onset and continuance of pain.  Please explain why or why not.

(b) is either (i) caused by or (ii) worsened beyond the natural progression (aggravated ) by his left knee disability, including his assertions of a change in station.  Please explain why or why not.  

The Board notes the Veteran's post-service back injuries from 1998 and 2004 and his fiancée's contentions of observed back symptoms from 1990 to present.  

If the examiner finds that the disability was aggravated by service or a service connection service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

5.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


